Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10884547 in view of Rimas-Ribikauskas [20080005679 ]  . 
Reference patent teaches the limitations of claim 1 but does not explicitly teach external devices determining a type of change in usage of one or more external devices, connected with a client device
However, Rimas-ribikausakas teaches external devices determining a type of change in usage of one or more external devices, connected with a client device [0028: 
It would have been obvious to person of ordinary skill in the art to combine teaching of the instant application with Rimas-Ribikauskas because both are directed toward changing configuration of component. Furthermore, Rimas- Ribikauska improves upon instant application by being able to change the application component automatically such that device preference or setting are changed for the efficiency and convenience of the user.
Similarly claim 10 and 19 is rejected. Furthermore, for claim 19, Rimas-ribikas teaches 0033: Other location-sensing attributes and/or programs to help determine the physical location of the device can also be used (stage 348)” – the sensing the location can be a sensor device like GPS. Furthermore, 0021: “A non-limiting example of this
would be a GPS service that calculates and publishes the current "location". ”

Instant application: 16928182
Reference patent 10884547 (application 15834343)
1. A computer-implemented method comprising: determining a type of change 
+
2. The computer-implemented method as recited in claim 1, wherein the processing operations, executed in response to determining the type of change in usage of the one or more external devices, further comprise: determining a shell state of the client device based on evaluation of shell information describing a state of software of the application or service that is installed on the client device, and wherein the generating of the configuration output occurs based on evaluation of the hardware state of the client device, the shell state of the client device and the context state of the client device.
operations  that comprise: determining a hardware state of the system based on hardware information describing at least one hardware mechanism of the system determining a shell state of the system based on shell information describing an operating system installed on the system, determining a context state of the system based on context information describing a current context of the at least one hardware mechanism and a current 


+
The computer-implemented method as recited in claim 8, wherein the detecting of the change and the configuring of the client device are performed during runtime at the client device, and wherein the subset of interchangeable components are configured run concurrently on[[by]] the client device.

11
5
11
19
16


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7, 10, 15-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Rimas-Ribikauskas [20080005679]




Rimas-Ribikauskas [20080005679] teaches A computer-implemented method comprising: 
determining a type of change in usage of one or more external devices, connected with a client device, during runtime of the client device [0028: “The procedure begins at start point 240 with a device determining/sensing its context by analyzing at least one context revealing attribute (e.g. one determined based on physical location, peripherals attached, one or more network attributes related to the network to which the device is attached, whether it is docked and the type of dock it is in, past patterns of the user's behavior and inferences based on current usage, the state of other applications, and/or the state of the user, etc.)”- peripheral or one or network attached is equivalent to external devices  and 0034: “system uses the knowledge about one or more peripherals attached to help determine the device's context (e.g. if a network printer or one of a certain type is attached, or dozens of computers are located, the device is probably connected to a work network; if no peripherals are attached, the device is probably in a mobile status; etc.) (stage 374) ”] ; 
in response to determining the type of change in usage of the one or more external devices [0027: “logic for determining the current context when one or more of the context-revealing attributes change (e.g. the device changes location while it is still powered on, etc.) 210 ”- when one or more of the context attribute 
determining a hardware state of the client device based on evaluation of hardware information describing at least one hardware mechanism of the client device [0027: “logic for providing the current context of the device to a requesting application so the requesting application can use the current context to modify the operation of the device (e.g. the software and/or hardware elements) ”- when hardware elements are changed, hardware state change has to be evaluated and 0027: “programmatically determining a current context for a device upon analyzing one or more context-revealing attributes (e.g. physical location, peripheral(s) attached, one or more network attributes related to the network to which the device is attached, docking status and/or type of dock, past pattern of user behavior, the state of other applications, and/or the state of the user, etc.) 206 ”- when determining context of the device after analyzing the context revealing attribute also includes hardware state, attached to docking and type of the device attached is a hardware state. ] ; 
determining a context state of the client device indicating a current state of application components for the client device and the one or more external devices [0028: “The procedure begins at start point 240 with a device determining/sensing its context by analyzing at least one context revealing attribute (e.g. one determined based on physical location, peripherals attached, one or more network attributes related to the network to which the device is attached, whether it is docked and the type of dock it is in, past patterns of the user's behavior and inferences based on current usage, the state of other applications, and/or the state of the user, etc.) ”- state of the applications is determined and context revealing attribute of the device attached is also taken into consideration] ; 

generating a configuration output that specifies an operation state of a subset of the application components based on the hardware state of the client device and the context state of the client device [0028: “The device responds to this context information by modifying the software elements of one or more applications (e.g. size of the interface elements; content and tasks promoted; visual, auditory, and other theme elements; and/or firmware elements; etc.) (stage 244).” – when modifying the state of the software element, the result has to be first generated. When there are plurality of software elements which are changed, there can be subset when only one or two is changed] ; and 
configuring the client device to modify the operation state of the subset of application components based on an evaluation of the configuration output and the type of change in usage of the one or more external devices [0028: “The device responds to this context information by modifying the software elements of one or more applications (e.g. size of the interface elements; content and tasks promoted; visual, auditory, and other theme elements; and/or firmware elements; etc.) (stage 244). The device optionally responds to this context information by modifying hardware elements (e.g. disabling certain hardware, changing function of certain hardware--such as a button, etc.) (stage 246) ”].


As to claim 3, 
Rimas-Ribikauskas [20080005679 ]  wherein the determining of the type of change in usage of the one or more external devices comprises detecting that an external device is connected with the client device [0028: “The procedure begins at start point 240 with a device determining/sensing its context by analyzing at least one context revealing attribute (e.g. one determined based on physical location, peripherals attached, one or more network attributes related to the network to which the device is attached, whether it is docked and the type of dock it is in, past patterns of the user's behavior and inferences based on current usage, the state of other applications, and/or the state of the user, etc.) ” .


As to claim 6, 
Rimas-Ribikauskas  teaches the one or more external devices comprises one or more display devices, and wherein the detecting that the one or more external devices is connected with the client device comprises detecting that the one or more display devices is connected with the client device [0043: “a person of ordinary skill in the computer software art will recognize that the client and/or server arrangements, user interface screen content, and/or data layouts as described in the examples discussed herein could be organized differently on one or more computers to include fewer or additional options or features than as portrayed in the examples ” ] .


Rimas-Ribikauskas the one or more external devices comprises one or more display devices. and wherein the determining of the type of change in usage of the one or more external devices comprises detecting a change in positioning of the one or more display devices [0010: “the stages involved in determining a physical location of the device to help determine context” and 0021: “A non-limiting example of this would be a GPS service that calculates and publishes the current "location". Alternatively or additionally, the application serving as the property bag can itself determine context information. ” and 0024: “Computing device 100 includes one or more communication connections 114 that allow computing device 100 to communicate with other computers/applications 115. Device 100 may also have input
device(s) 112 such as keyboard, mouse, pen, voice input device, touch input device, etc. Output device(s) 111 such as a display, speakers, printer, etc. may also be included. These devices are well known in the art and need not be discussed at length here ”- position of the display device is considered]  .

As to claim 10, 
Rimas-Ribikauskas teaches this claim according to the reasoning set forth in claim 1 supra.
As to claim 12, 
Rimas-Ribikauskas teaches this claim according to the reasoning set forth in claim 3 supra.


Rimas-Ribikauskas teaches this claim according to the reasoning set forth in claim 7 supra.
As to claim 19, 

Rimas-Ribikauskas teaches this claim according to the reasoning set forth in claim 1 supra.

Allowable Subject Matter

Claim 2, 4-5, 8, 9,  11, 13-14, 17-18, 20    objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Bhesania:  20160277235 ]  teaches the method of flowchart 500 begins at step 502 in which role manager 216 obtains at least one historical role usage model associated with a current context of first dual-role device 202 and/or second dual role device 204. The historical role usage model(s) may be obtained from a system, device, or service (e.g., cloud service 266) that is external to first dual-role device 202 but communicatively context information to the external system, device or service. At step 504, role manager 216 determines the roles to be assigned to the first dual-role device and the second dual-role device based at least on the historical role usage model(s) obtained during step 502.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187